Citation Nr: 1529127	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant (the Veteran) is represented by: Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the RO in Chicago, Illinois.

In September 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed, and was not actually exposed, to herbicide agents during service.  

2.  Coronary artery disease and Type II diabetes mellitus did not become manifest within one year of service separation.  

3.  Heart disease and diabetes mellitus are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in service; coronary artery disease and ischemic heart disease are not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Diabetes mellitus was not incurred in service; Type II diabetes mellitus is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for heart disease and diabetes mellitus on the basis that each is related to exposure to herbicide agents during his service at Subic Bay in the Republic of the Philippines.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as diabetes mellitus and coronary artery disease, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Under VA law, Type II diabetes mellitus and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) are deemed associated with herbicide exposure.  The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

When a claimant is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

The Veteran does not contend that he had any service in the Republic of Vietnam, and the RO has confirmed that the Veteran had no Vietnam service.  The RO has confirmed that the Veteran was stationed at Subic Bay in the Republic of the Philippines from February 28, 1970 to April 28, 1971.  The Veteran asserts that he was exposed to herbicide agents during his service at Subic Bay.  

In the notice of disagreement, the Veteran stated that his duties at the base included providing security as an M.P. which required his presence at locations outside and in the elements.  He had to inspect trucks and shipments that entered through his post.  The Veteran stated that he had no knowledge of what was stored on the base.  

On the VA Form 9, the Veteran stated that he inspected many areas of the base while running after intruders.  He had no idea Agent Orange was brought and stored in barrels at the base.  

In his hearing testimony, the Veteran stated that, at no time did he notice containers marked as containing Agent Orange.  He explained that he was not looking for them, but there were barrels on the wharfs and stacked up on the shoreline.  He contended that, while he was there, containers in route to Vietnam were being stored at and moved through the base.  He stated that he knew Agent Orange was offloaded from the docks on to the ships; however, he did not see that happening.  He stated that he has heard stories or rumors that some of the barrels had leaks in them.  He attributed this information to news articles that were submitted at the hearing.  

The Board observes that there is no presumption of service connection, and no presumption of herbicide exposure available to persons who served at Subic Bay or elsewhere in the Republic of the Philippines.  Accordingly, to establish an in-service injury on the basis of exposure to herbicide agents, the Veteran must demonstrate that he was actually exposed to herbicide agents during his service.  

The Board finds that, in contrast to the presumptive provisions addressing herbicide exposure in Vietnam, establishing actual exposure to herbicide agents requires more than mere presence on a base where such agents were stored.  There must be competent and credible evidence of some contact between the chemical and the claimant.  The Board observes that the Department of Defense has confirmed the presence and application of herbicide agents at numerous sites outside the Republic of Vietnam; however, there is no general presumption of exposure to herbicide agents at these locations, even in locations where herbicides were applied in the environment.  Even if it were acknowledged that herbicide agents were present at Subic Bay during the Veteran's deployment there, to find that the Veteran's mere presence at the Base was sufficient to establish exposure to herbicide agents would be to establish a de facto presumption which has not been endorsed by the VA Secretary.  

In support of his claim, the Veteran has submitted a published article dated June 27, 2010 which discusses assertions that the chemicals used to make Agent Orange were shipped from New Zealand to Subic Bay during the 1960s.  He has also submitted Internet articles discussing potential exposure of Marine Corps personnel and Subic Bay to herbicide agents.  To the extent these articles support the assertion that Agent Orange was present at Subic Bay, they are not probative evidence regarding the Veteran's actual exposure to the chemical.  As set out above, his assertions are that he was not aware that Agent Orange was present on the base, and he did not observe its storage, transportation, or application during his time at Subic Bay.  In sum, the Veteran has provided no account of his actual or even probable exposure to Agent Orange.  

In the notice of disagreement, the Veteran asserted that "They had to test that Agent Orange somewhere in the jungles."  To the extent he asserts that Agent Orange was applied on the base while he was present, this is not competent evidence as the Veteran has not asserted any training or knowledge in the identification of Agent Orange in the environment, nor has he identified any competent evidence of such application.  A layperson's assertion indicating exposure to gases or chemicals during service is not sufficient evidence alone to establish that such an event actually occurred during service.  In contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Upon review of all of the evidence in this case, the evidence in favor of the Veteran's actual exposure to herbicide agents at Subic Bay appears to be speculative at best.  The Board finds that relative equipoise has not been attained regarding actual exposure to herbicide agents.  

There is no assertion that coronary artery disease or diabetes actually began in service or within the one-year presumptive period for certain chronic diseases.  On the VA Form 9, the Veteran noted that his heart disease and diabetes did not develop in one year after his tour of duty.  At the Board hearing, he testified that he was first diagnosed in about 2008 and had a triple bypass at that time.  

Private treatment records support this account.  Records from Palos Community Hospital from the Veteran's hospitalization from February 25, 2008 to March 3, 2008 include a summary by M.J. Lynch, D.O.  According to this information, the Veteran had presented to the emergency room complaining of chest pain and elevated blood pressure.  He underwent an angiogram that showed significant stenosis in multiple locations.  He underwent a coronary artery bypass x3 vessels.  During his stay, his sugars were monitored closely, as these were elevated.  He was instructed how to monitor his sugars at home and was instructed on an American Diabetes Association diet.  

The Veteran testified that he could have had it (heart disease) sooner than 2008, but he did not actually go to the doctor for any check-ups or anything.  He also noted that he could have had diabetes before that.  

Service treatment records reflect no treatment, complaints, or diagnoses of heart disease or diabetes.  Notably, the Veteran had reported a history of rheumatic fever in 1960, and a hospitalization in 1962, as well as a history of shortness of breath and palpitation or pounding heart; however, an ECG and chest x-ray at the time of the service entrance examination were normal.  On May 22, 1969, another x-ray was requested to rule out heart disease.  An x-ray examination of the chest revealed normal heart and lungs.  The report of examination at service separation in April 1971 also revealed normal clinical findings for the heart, chest, vascular system, and endocrine system.  

Thus, while heart disease may have been suspected at service entrance and during service, the Veteran was evaluated by x-ray and ECG and was found to be clinically normal.  After service, by his own account, he was not treated again for heart issues until 2008.  He was not treated for diabetes at any time during service or after service until 2008.  While he speculates that he may have had each condition earlier, his speculation is not competent evidence of the manifestation of either condition during the presumptive period.  The Board finds that the evidence regarding manifestation of coronary artery disease or diabetes mellitus within one year of service separation has not attained relative equipoise with the evidence against this question.  

There is no medical opinion that purports to relate diabetes or heart disease to service.  While the Veteran asserts that each is related, this is not competent evidence of nexus, as establishing the etiology of heart disease and diabetes mellitus is not capable of lay observation, but requires medical knowledge which the Veteran has not demonstrated or asserted.  Accordingly, the Board finds that the evidence relating current heart disease and diabetes mellitus is not in relative equipoise with the evidence against the claims.  

In light of the facts found, the Board concludes that service connection for diabetes mellitus and heart disease is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him in July 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and private treatment reports identified by the Veteran.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to either claim.  However, the Board finds that a VA examination is not necessary in order to decide either claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the Board has specifically found that there was no actual herbicide exposure in service and that there was no manifestation of heart disease or diabetes mellitus in service or within the presumptive period.  As the only evidence that the Veteran's claimed disabilities are related to his service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not warranted.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Service connection for heart disease is denied.

Service connection for diabetes mellitus is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


